EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Scott D. Watkins (Applicant - Registration# 36715) based on the interview conducted with Applicant on 6 June 2021 as follows:

1.	(Currently Amended) An apparatus comprising:
a processor; and
a memory storing machine readable instructions that when executed by the processor cause the processor to:
provide an interface for a user to specify a target of a search and one or more relationships to constrain the search, wherein the one or more relationships include a kinship relationship and the kinship relationship includes a selection between: a forward degree of closeness specified as a positive number and a backward degree of closeness specified as a negative number, wherein the forward degree of closeness represents descendent generations and the backward degree of closeness represents ancestral generations;
receive an input image of the target, an input image metadata associated with the input image, a specified age of the target, and the one or more relationships;
age-regress or age-progress the input image of the target to the specified age of the target to produce an age-regressed input image or an age-progressed input image;
perform, based on the age-regressed input image or the age-progressed input image and the input image metadata, a search of a database to identify a further image;
determine whether the target and an entity that satisfies the one or more relationships are present in the further image;
determine further image metadata associated with the further image;

search a database platform, based on at least one of the further image and the another image, to generate further information on the target.

2.	(Previously Presented) The apparatus according to claim 1, wherein the target includes a person, and the machine readable instructions to determine whether the target and an entity that satisfies the one or more relationships are present in the further image further comprise machine readable instructions to cause the processor to:
determine whether the entity satisfies the specified forward degree of closeness or the specified backward degree of closeness.

3.	(Previously Presented) The apparatus according to claim 1, 
 	wherein the one or more relationships further include at least one of a membership relationship, a friend relationship, a locale relationship, an ethnicity relationship, a date relationship, a weather relationship, and a work relationship.

4. 	(Previously Presented) The apparatus according to claim 1, wherein the one or more relationships are combined by at least one Boolean logical operator that includes AND, OR, XOR, and NOT, wherein AND represents a conjunction, OR represents a disjunction, XOR represents an exclusive OR, and NOT represents a negation.

5.	(Original) The apparatus according to claim 1, wherein the machine readable instructions, when executed by the processor, further cause the processor to:
ascertain a search threshold;

limit, based on the search threshold, the search of the database or the other database to identify the other image. 

6.	(Currently Amended) The apparatus according to claim 1, wherein the machine readable instructions further cause the processor to:
perform, in response to a determination that the target is not present in the further image and the entity that satisfies the one or more relationships is present in the further image, a yet further search of the database or the another database based on the entity and the further image metadata to identify a yet other image;
determine, based on an analysis of the yet other image, whether the target is present in the yet other image, and yet other image metadata associated with the yet other image; and
generate, based on at least one of the further image and the yet other image, the result indicative of further information on the target. 

7.	(Currently Amended) The apparatus according to claim 1, wherein the machine readable instructions to determine whether the target and an entity that satisfies a relationship are present in the further image further comprise machine readable instructions to cause the processor to:
ascertain a confidence level for matching the target in the input image to an object in the further image;
determine, based on 


8.	(Previously Presented) The apparatus according to claim 1, further comprising machine readable instructions to cause the processor to:
constrain the search associated with the age-regressed or age-progressed input image based on the one or more relationships. 

9.	(Currently Amended) A method comprising:
providing an interface for a user to specify a target of a search and one or more relationships to constrain the search, wherein the one or more relationships include a kinship relationship and the kinship relationship includes a selection between: a forward degree of closeness specified as a positive number and a backward degree of closeness specified as a negative number, wherein the forward degree of closeness represents descendent generations and the backward degree of closeness represents ancestral generations;
receiving an input image of the target, an input image metadata associated with the input image, a specified age of the target, and the one or more relationships;
performing an age-regression or age-progression on the input image of the target to the specified age of the target to produce an age-regressed input image or an age-progressed input image;
performing, by a processor, based on the age-regressed input image or the age-progressed input image, a search of a database to identify a further image;
determining whether the target and an entity that satisfies the one or more relationships are present in the further image;

performing, in response to a determination that the target and the entity are present in the further image, a further search of the database or another database based on the entity and the further image metadata to identify another image; and
search a database platform, based on at least one of the further image and the another image, to generate further information on the target.

10.	(Previously Presented) The method according to claim 9, 
wherein the one or more relationships further include at least one of a membership relationship, a friend relationship, a locale relationship, an ethnicity relationship, a date relationship, a weather relationship, and a work relationship.

11.	(Previously Presented) The method according to claim 9, wherein the one or more relationships are combined by at least one Boolean logical operator that includes AND, OR, XOR, and NOT, wherein AND represents a conjunction, OR represents a disjunction, XOR represents an exclusive OR, and NOT represents a negation.

12.	(Currently Amended) A non-transitory computer readable medium having stored thereon machine readable instructions to provide image based target analysis, the machine readable instructions, when executed, cause a processor to:
provide an interface for a user to specify a target of a search and one or more relationships to constrain the search, wherein the one or more relationships include a kinship relationship and the kinship relationship includes a selection betweenand a backward degree of closeness specified as a negative number, wherein the forward degree of closeness represents descendent generations and the backward degree of closeness represents ancestral generations;
receive an input image of the target, an input image metadata associated with the input image, a specified age of the target, and the one or more relationships;
age-regress or age-progress the input image of the target to the specified age of the target to produce an age-regressed input image or an age-progressed input image;
perform, based on the age-regressed input image or the age-progressed input image and the input image metadata, a search of a database to identify a further image;
determine whether the target and an entity that satisfies the one or more relationships are present in the further image;
determine further image metadata associated with the further image;
perform, in response to a determination that the target and the entity are present in the further image, a further search of the database or another database based on the entity and the further image metadata to identify another image; and
search a database platform, based on at least one of the further image and the another image, to generate further information on the target. 

13.	(Previously Presented) The non-transitory computer readable medium according to claim 12, wherein the machine readable instructions are further to cause the processor to:
perform, in response to a determination that the target is not present in the further image and the entity that satisfies the one or more relationships is present in the further image, a yet further search of the database or the other database based on the entity and the further image metadata to identify a yet other image;
determine, based on an analysis of the yet other image, whether the target is present in the yet other image, and yet other image metadata associated with the yet other image; and


14.	(Previously Presented) The non-transitory computer readable medium according to claim 12, wherein the machine readable instructions are further to cause the processor to:
ascertain a confidence level for matching the target in the input image to an object in the further image;
determine, based on an analysis of the further image, whether a confidence of a match of the target in the input image to the object in the further image is at or greater than the confidence level; and
determine, in response to a determination that the confidence of the match of the target in the input image to the object in the further image is at or greater than the confidence level, that the target is present in the further image.

15.	(Previously Presented) The non-transitory computer readable medium according to claim 12, wherein the one or more relationships further include at least one of a membership relationship, a friend relationship, a locale relationship, an ethnicity relationship, a date relationship, a weather relationship, and a work relationship of the target to the entity to constrain the search associated with the input image.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim limitations “the kinship relationship includes at least one of a selection between: a forward degree of closeness specified as a positive number and a backward degree of closeness specified as a negative number, wherein the forward degree of closeness represents descendent generations and the backward degree of closeness represents ancestral 
Regarding 101, Examiner agrees with the arguments on pages 8 and 9 of the Applicant Arguments/Remarks submitted on 4 May 2021. Also, the amendments related to searching database platforms in order to generate further information on the target cannot be performed in human mind. Further the limitations related to searching database platforms in order to generate further information do not belong to the other groupings of abstract ideas of mathematical concepts and certain methods of organizing human activity. Therefore, based on the amendments and persuasive arguments the rejection under 101 is withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158